Title: To George Washington from Brigadier General Edward Hand, 20 March 1779
From: Hand, Edward
To: Washington, George


Sir
Minisink [N.Y.] 20th March 1779
I have been honourd by the rect of your Excys Favr of the 28th Ultimo—I am Obliged to your Excy for your permission to keep Serjt Delong—he is now at this Post—the Commisary of Musters arived here Yesterday.
The day after I recd your Excys leave to Send out the Foraging Party—a Party of the Country People who went up by land unknown to me, returnd, and Brought down on Rafts All the Grain that Could be Collected. 17 Women & Childn Came down with them—they say their reason for Coming down is that the Indians Sent them notice that they would come & remove them to the Indian Country—this party was headed by one Tyler of the State of N.Y. who was up with a party in the begining of the winter, before my Arival here, & Brought down a Number of Horses &ca from this last Party I learn that all the Settlements on the Delaware from two miles Above the Mouth of Mohocomae, except 4 or 5 Families at the Forks of the Mohawk & Popaxtunk Branches are deserted, the place where these Branches meet is Cald Shohocking—& is about 24 Miles from Anaquaga—after Reading the Above relation It will be unnecessary to inform your Excy that I laid aside my plan of Foraging.
Inclosed you have answers to as many of the Questions your Excy put to me as I could procure—I cant get any Satisfactory or Certain Knowledge of the Country West of Susquehannah farther than Chemung, tho’ I have at Difft Times questioned Several people who have been from Chemung to Niagara—there are difft Routs to go from one place to the Other—Some Altogether by land & others partly by land & partly by water, In general they Agree that Connedesega A Capital Indian Castle (I suppose Seneca) lies about 60 miles N.W. of Chemung, & that there are many lesser settlements in its Vicinity, that the Indians make very little use of Navigation in the Waters that empty into Susquehannah—that those that fall into the Lakes are more Navigable & Much Used—that as far as the Sources of the waters tending to Susquehannah the Country is Open & tolerably dry—but that the Waters runing towards the Lakes pass thro’ a Swampy Country.
the Answers given to the Questions, except, where remarks are made on them, I have had from such a Number of People of repuded Veracity, acquainted with the Country, that I think your Excy may rely on them, So far as relates to the Route From Kingston to Easton by the Mouth of Mohocomae, & the length of the Portage between Otsego Lake & Connejohary on the Mohawks River. I can Vouch from my own Knowledge—at the Mouth of Mohocomae you are nearer to Chemung than at Wyoming. to go across the Country, there is a Waggon Road Open 24 miles, & an Indian Path the remainder of the distance—as far as I can learn the Country is Level & Dry, & no Creeks to impede a March as soon as a light Snow now on the ground Vanishes, will Send out three Active Intelligent Woodsmen to reconnoitre this Route, and Ascertain the distance, & Quality of the Country—I think a Strong Post must be Secured about the Mouth of Cayuga River, to keep open the Communication for Supplies, before an Army could with Safety proceed farther—& that it will not be worth while to take any new Ground nearer—the Magazine’s being on susquehannah will have this great advantage Vizt the reducing the No. of Pack horses, to what will be sufficient to Carry flour for the Detachment to Cayuga—and for 15 or 16 days after their Arival there.
I fancy it will be needless to hint that the Flour must be in Kegs—or a Number of Bags Procured.
During the depth of Winter the troops on this Station were Unavoidably so much dispersed for the conveniency of Quarters, that were they to Continue in the same position they Could not defend themselves, much less protect the Inhabetants from insults.
for this reason I am preparing to move them up to the Mouth of Mohocomae, where I intend to Collect them Cortlandts excepted at two Posts—one on the York & the other on the Pennsylvania Side detaching small Parties from each.
This Disposition places us at the head of the Settlement and Bars the Principle avanues by which the Enemy can penetrate the Country in this Quarter. there is at the Mouth of Mohocomae, a Church with in a few hundred yards of the Water which will make an Excellent Magazine, & from the nature of the Ground impregnable for the Enemy we have to do with, in a little time the Sandy soil on Delaware will be dry enough to admit of our Encamping—wish to know where we may be supplied with Tents—Camp Kettle & Canteen all which we are destitute of—we also want 121 Firelocks & 286 Bayonets Vizt


Col. Cortlandt
 21 Firelocks
    50 Bayonet


German Regt
    74
164


Col. Spencer
    20
    66


Captn Schott
     6
     6



121
286


which I hope will be orderd up Immediately—Armands & Schotts Corps Particularly are much in want of Shirts.
I will make a particular return of all Deficiencies when I know where to Apply for them.
On the 13th I had Information that 4 Suspected persons were traveling a Cross the Country & bending their Course this way. parties were Immediately Sent Out—one of wch fell in with them about 10 or 12 Miles above the Inhabeted part of Delaware, but thro precipitancy sufferd two of them to escape. one of the two taken formerly liv’d on Delaware and is remarkable for his Activity in Seducing his neighbours to join the Enemy—the Other formerly liv’d above Wyoming on Susquehannah—joind the Enemy at Niagara, was taken by Our People on Susquehanna, And Sent to Hartford in Connecticut—from whence he was Sent to New York in Exchange—they Confess they left N.Y. the 28th Ultimo—& were on their way to Niagara—the two that escaped formerly liv’d at Toppan on the North River—a Court-Martial is now Siting for the trial of the Prisoners. the proceedings shall be Sent for yr Excys approbation or disapprobation—it will not be too late to turn them over to the Civil Authority if you direct it—Inclosed you have two N.Y. Papers & Gains Register found on them, they say a New Embarcation was intended from N.Y. to the Southward.
the 10th Jany I inform’d your Ex⟨c⟩elly that I was Under the Necessity of Borrowing 800 Dollars for the Infantry of Count Pulaski’s Legion—Which I expected would have been replaced in a short time, but no money was Sent for them before their March. it was therefore necessary to find them a Second supply of 400 Dollars. for which Sum Col. Spencer has pledged himself—on the Commanding Officers promise of Sending these Sums Immediately From Lancaster, which how[ev]er he has not yet done—I am therefore under the Necessity of requesting your Excy to give Such orders as may Secure Col. Spencer & myself.
Col. Armand Order’d the Cavalry of his Corps from the Clove where I informd your Excy they were Stationed, to Fishkill without Acquainting me of his intention, nor did I know it untill the Col. departed for Boston—tho I think the Col. to Blame I am not Sorry the Troop is mov’d as I dont think I could make any Use of them here.
Mrs Hand Paid me a Visit here in the Winter & is Still with me. will be particularly obliged to your Excy to permit me to Conduct her to Lancaster the Begining of next Month. I would not wish to be Absent more than 15 or 20 days—if this request be granted hope for the Additional priviledge of returning by head Quarters. I am sir with much respect your Excys most Obdt & Most Hble Servt
Edwd Hand
